917 So.2d 905 (2005)
John P. DIGNAM, Appellant,
v.
AFRICAIR, INC., Lion Enterprises Establisement and Pan African Airlines (Nigeria) Ltd., Appellees.
Nos. 3D03-2943, 3D04-1302.
District Court of Appeal of Florida, Third District.
November 16, 2005.
McClane Tessitore, and J. Brock McClane and F. Lee Morrison (Orlando); Gunster, Yoakley & Stewart, P.A., and John F. Mariani (West Palm Beach), for appellant.
Philip D. Parrish; Akerman Senterfitt and James M. Miller, for appellees.
Before GERSTEN and GREEN, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
We affirm the trial court's order dismissing this action for forum non conveniens. See Kinney Sys. v. Cont'l Ins. Co., 674 So.2d 86 (Fla.1996); Tananta v. Cruise Ships Catering & Servs. Int'l, N.V., 909 So.2d 874 (Fla. 3d DCA 2004). Our *906 resolution of this issue is dispositive of the case. Therefore, there is no need to address the personal jurisdiction issue raised in the consolidated appeal. See Mursia Invs. Corp. v. Industria Cartonera Dominicana, 847 So.2d 1064 (Fla. 3d DCA 2003).
Affirmed.